Filed Pursuant to Rule 433 Registration No. 333-177949 CUSIP #:63743HEK4 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION Medium-Term Notes, Series C With Maturities of Nine Months or More from Date of Issue Floating Rate Notes Issuer:National Rural Utilities Cooperative Finance Corporation Issuer Ratings:A2 / A (Moody’s / S&P) Principal Amount:$250,000,000 Security Type:Senior Unsecured Issue Price: 100% of Principal Amount Trade Date: 5/6/2014 Original Issue Date:5/13/2014 Maturity Date:5/12/2017 Initial Interest Rate:Determined as if the Original Issue Date was an Interest Reset Date Base Rate: USD 3-month LIBOR Spread: Plus 25 basis points Index Maturity:3-month Interest Payment Dates: Each August 12, November 12, February 12, and May 12, and the maturity date, commencing August 12, 2014 Interest Reset Dates: Each August 12, November 12, February 12, and May 12 Payment at Maturity:The payment at maturity will be 100% of the Principal Amount plus accrued and unpaid interest, if any Redemption Date:None Agent’s Discount or Commission:0.15% Agent(s):RBC Capital Markets, LLC Capacity:Principal (Sole Bookrunner) Form of Note:Book-Entry (Book-Entry or Certificated) Denominations:$1,000 x $1,000 Other Terms: None Note: A securities rating is not a recommendation to buy, sell, or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the U.S. Securities and Exchange Commission (SEC) for this offering. Before you invest, you should read the prospectus for this offering in that registration statement, and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by searching the SEC online database (EDGAR®) at www.sec.gov. Alternatively, you may obtain a copy of the prospectus from RBC Capital Markets, LLC. by calling toll-free at 1-866-375-6829.
